304 N.Y. 785 (1952)
In the Matter of The City of New York, Appellant, Relative to Acquiring Title to Real Property from Second Avenue to West 155th Street, and Adjoining Property, Borough of Manhattan, Required for Harlem River Drive. Julianson's Realty Co., Inc., et al., Respondents.
Court of Appeals of the State of New York.
Submitted October 14, 1952.
Decided October 23, 1952
Orrin G. Judd and Theodore Miller for motion.
Denis M. Hurley, Corporation Counsel (Harry E. O'Donnell and Samuel K. Handel of counsel), opposed.
Motion granted and appeal dismissed, with costs and $10 costs of motion. The ruling in Matter of City of New York (Whitestone Bridge Approach) (293 N.Y. 684) is applicable to the condemning authority as well as to the owners of the property condemned.